                                                                                           FILED
                                                                                  2020 Nov-19 PM 06:27
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

LAURIE KNEUSS, individually and on )
behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )     Civil Action No. 2:20-cv-00773-MHH
                                         )
ADVANCED CLINICAL EMPLOYMENT )
STAFFING, LLC,                           )
                                         )
      Defendant.                         )

        BRIEF IN SUPPORT OF DEFENDANT’S RENEWED
 PARTIAL MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED AND
                  SUBSTITUTED COMPLAINT

      Plaintiff Laurie Kneuss’s First Amended and Substituted Complaint—

Collective Action [Doc. 25] is due to be dismissed in part because Kneuss’s claim

with respect to the $500.00 travel option payment still fails to state a claim against

Defendant Advanced Clinical Employment Staffing, LLC (hereinafter “ACES”) as

a matter of law. In the Amended Complaint, Kneuss again asserts claims under the

Fair Labor Standards Act (“FLSA”) based on allegations that ACES failed to pay

Plaintiff lawful overtime compensation because ACES did not include a payment

for foregoing travel—an alleged “nondiscretionary bonus”—in the calculation of
Kneuss’s “regular rate.”1 Neither the FLSA nor the nature of the $500 payment

provide support for her claims, and those claims, as restated in the Amended

Complaint, are due to be dismissed.

       Pursuant to the Court’s instruction at the hearing on ACES’s Motion to

Dismiss, ACES adopts and incorporates the arguments concerning this $500.00

travel option payment from the previously filed Motion to Dismiss [Doc. 6], the

Memorandum of Law in Support thereof [Doc. 7], and the supporting Affidavit of

Regina Allcorn [Doc. 7-1]. In addition to those arguments, the following discussion

demonstrates that the $500 travel option payment is properly considered “other

similar payments to an employee which are not made as compensation for his hours

of employment” pursuant to Section 7(e)(2), that are properly excluded from the

regular rate. See 29 U.S.C. § 207(e)(2); Minizza v. Stone Container Corp.

Corrugated Container Div. East Plant, 842 F.2d 1456 (3rd Cir. 1988).

       At the hearing of ACES’s initial Motion to Dismiss, counsel for Kneuss and

the Court questioned whether issues of fact existed with respect to the basis for the

payment and whether the payment is, in Kneuss’s counsel’s phrasing, an “attendance

bonus.” But the contract does not support the argument that the $500 travel option

payment is related to anything but travel. As evidenced by Kneuss’s contract, nurses


1
  The First Amended Complaint acknowledges that it “includes minor, non-substantive edits
intended to clarify and refine Plaintiff’s original allegations against Defendant.” [Doc. 25, ¶ 3].
Thus, it contains no new material allegations pertaining to the $500 payment.
can take time off during a contract and still receive the travel option payment, but

they cannot take extended time off between two contracts and still receive the travel

option payment.2 In the present instance, Kneuss took time off during the contract

period and still received the travel option payment. Had she taken extended time off

between the two contracts, she would not have been eligible for the $500 travel

payment but instead would have been eligible for a complete travel reimbursement.

       The permissible amount of time off between two contracts is a function of

ACES’s contractual obligation to pay travel reimbursements. A nurse desiring to

enter into another contract following the expiration of her current contract has only

two travel-related options. One is to take more than a week off (which results in a

missed payroll), travel home between contracts, and have ACES reimburse her

round-trip travel home and back to the facility;3 the other option—and the one

Kneuss selected—is to not miss a payroll and receive $500 for not traveling.

Although there are prerequisites for the travel option payment (that the nurse sign

on for an extension contract without missing payroll), the language of the contract

is clear that the extension contract giving rise to the travel option payment is “in




2
  Doc. 7-1, p. 4 (showing Kneuss had approval to leave by 5:00 p.m. on October 8, 2019 and take
time off from October 9, 2019 to October 13, 2019).
3
  Id. at p. 6.
reference to travel” and is a substitute for the travel reimbursement that the nurse

would otherwise be entitled.4

        The notion that the travel option payment should be considered tied to

compensation—whether as an “attendance bonus” as argued at the hearing or as a

“re-signing bonus” as described in the Amended Complaint—fails for yet another

reason. Namely, there is a specific contractual provision describing the availability

of a “completion bonus” if a nurse “arrive[s] on time for all shifts and complete[s]

all shifts assigned by the Client during the term of this contract without taking time

off or calling in sick ….”5 In other words, the parties to the contract included a

provision for an “attendance bonus,” and a contractual reading that interprets the

travel option payment as an attendance bonus is unnecessary and inconsistent with

the remainder of the contract. Moreover, the contractual amount specified for the

“completion bonus” is zero, further bolstering the point that neither ACES nor

Kneuss had any intention or expectation of the $500 payment being an attendance

bonus.6

        The Court denied ACES’s Motion to Dismiss without prejudice and ordered

the parties to conduct limited discovery pertaining to the conditions necessary for an

employee to receive the travel option payment. Neither party took depositions.


4
  Doc. 7-1, p. 6.
5
  Id. at p. 4.
6
  Id.
Kneuss served Interrogatories and Requests for Production, to which ACES served

responses. Those responses demonstrate that no factual issues need to be resolved

with respect to the $500.00 travel option payment. Consistent with the language of

the contract, ACES’s responses reiterate that, in order to qualify for the $500

payment, a nurse is required to enter into a subsequent contract at the same facility,

thereby eliminating the need for travel and the necessity of a travel reimbursement,

without missing an ACES payroll. This travel payment option is only offered to

individuals who are saving ACES travel expenses and accordingly, is due to be

excluded from the “regular rate” pursuant to Section 7(e)(2) of the FLSA.


                                  CONCLUSION

      As detailed above, Plaintiff’s FLSA claims pertaining to the $500 travel

option payment are insufficient as a matter of law. Defendant therefore respectfully

requests that those claims be dismissed with prejudice.

      Dated: November 19, 2020

                                       Respectfully submitted,


                                       s/Bryan Hale
                                       Bryan G. Hale (asb-6964-a55h)
                                       Andrew D. Perreault (asb-4760-r80p)
                                       GOFORTH HALE LLC
                                       2226 1ST Ave. South
                                       Unit 105
                                       Birmingham, Alabama 35233
                                      (205) 403-5896 (Phone)
                                      (205) 383-2807 (Facsimile)
                                      Bhale@ghattorney.com
                                      APerreault@ghattorney.com

                                      Attorney for Defendant ACES, LLC



                         CERTIFICATE OF SERVICE
      I hereby certify that on November 19, 2020, I electronically filed a true and
correct copy of the foregoing, with the Clerk of Court using the CM/ECF System
which will automatically send e-mail notification of such filing to the following
counsel of record:
      JON C. GOLDFARB
      WIGGINS CHILDS PANTAZIS FISHER & GOLDFARB, LLC
      301 19th Street North
      Birmingham, AL 35203

      JOSH SANFORD
      COURTNEY LOWERY
      SANFORD LAW FIRM, PLLC
      650 S. Shackleford Suite 411
      Little Rock, AK 72211


                                      s/Bryan Hale
                                      Bryan G. Hale
